613 So.2d 147 (1993)
Joseph Timothy DAVIS, Appellant,
v.
Mary Margaret DAVIS, Appellee.
No. 91-3284.
District Court of Appeal of Florida, First District.
February 18, 1993.
Barbara Ann Butler, Jacksonville, for appellant.
Terroll J. Anderson, Jacksonville, for appellee.
*148 WOLF, Judge.
Appellant-husband asserts that the trial court erred in (1) denying the husband's motion to terminate or reduce alimony, and (2) in awarding attorney's fees to the wife, where the order awarding fees fails to contain appropriate findings and there is no evidence to support the necessary findings. We find no merit as to issue I, but reverse the award of attorney's fees.
In awarding attorney's fees, the trial court must make specific findings as to hourly rate, the number of hours reasonably expended, and the appropriateness of reduction or enhancement factors. Manual v. Manuel, 498 So.2d 1369, 1370 (Fla. 1st DCA 1986); Hoffay v. Hoffay, 555 So.2d 1309 (Fla. 1st DCA 1990); Carlton v. Carlton, 599 So.2d 213 (Fla. 1st DCA 1992). Under circumstances where the record may contain substantial competent evidence to support such findings, the case should be remanded for entry of an appropriate order. Stewart v. Stewart, 534 So.2d 807 (Fla. 1st DCA 1988); Manuel, supra; Hoffay, supra. In the instant case, however, the record is devoid of any evidence to support the award of attorney's fees. We therefore reverse the award of attorney's fees.
SMITH and ALLEN, JJ., concur.